202 N.W.2d 212 (1972)
STATE of Minnesota, Respondent,
v.
Cara Nina HARDIN, Appellant.
No. 43480.
Supreme Court of Minnesota.
October 27, 1972.
Hartke, Atkins & Montpetit, So. St. Paul, for appellant.
Keith M. Stidd, City Atty., Larry L. Warren, Asst. City Atty., Minneapolis, for respondent.
Considered by KNUTSON, C. J., and OTIS, PETERSON, and KELLY, JJ.
PER CURIAM.
This matter comes to us on appeal from an order of the Hennepin County Municipal Court. The defendant challenged the jurisdiction of that court and moved to dismiss the complaint against her which charged her with carrying a firearm in violation of a city ordinance. The lower court denied the motion and we dismiss the appeal from that order.
Under Minn.St. 632.01, an appeal in a criminal case may only be taken from a judgment or order denying a new trial. For purposes of appeal, ordinance violations are considered criminal proceedings. Village of Crosby v. Stemich, 160 Minn. 261, 199 N.W. 918 (1924). Thus, the appeal in this case is from a nonappealable order and we therefore dismiss the same.
Appeal dismissed.